Citation Nr: 0528769	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  98-03 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 
INTRODUCTION

The veteran served periods of active duty in the Army from 
May 1942 to November 1946.  His service personnel records 
indicate that he was awarded a Combat Infantryman's Badge 
(CIB). See 38 U.S.C.A. § 1154(b) (West 2002).  He died in 
November 1996.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1997 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 2003, the Board remanded the appellant's claims in 
order to request VA  treatment records, to obtain the 
veteran's private final hospital treatment summary, and for 
action consistent with the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  The 
appeal has been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claims has been obtained and examined, and 
all due process concerns as to the development of the claims 
have been addressed.

2.  The appellant is the veteran's surviving spouse.

3.  The immediate cause of the veteran's death on November 
[redacted], 1996 was identified on the death certificate as acute 
cardiac failure due to or as a consequence of 
atherosclerosis.    

4.  Atherosclerosis was not present during active military 
service, manifested to a compensable degree within one year 
subsequent to the veteran's separation from service, or shown 
to be related to his service.

5.  The veteran was service-connected for disabilities 
including dementia with depression secondary to post 
traumatic encephalopathy, rosacea with rhinophyma, loss of 
skull, and moderately disfiguring forehead scar at the time 
of his death.  

6.  Competent medical evidence of record does not show that 
the veteran's service-connected disabilities were the 
principal or contributory causes of his death.

7.  At the time of the veteran's death, he was evaluated as 
100 percent disabled as a result of his service-connected 
dementia with depression secondary to post traumatic 
encephalopathy.

8.  At the time of the veteran's death, his 100 percent 
disability evaluation had been effective for less than ten 
years.

9.  The veteran's 100 percent disability evaluation became 
effective in July 1993, 47 years after his discharge from 
service in November 1946.

10.  The veteran was not a prisoner of war.

11.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any prior final decision.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted, as atherosclerosis was not incurred in or 
aggravated by service or presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  The veteran's service-connected disabilities were neither 
the principal nor contributory causes of his death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

3.  The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
1991 & 2002); 38 C.F.R. § 3.22 (1999 & 2005); 65 Fed. Reg. 
3,388 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Veteran's Cause of 
Death

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. 
§ 1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2005).  

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Certain 
disabilities that are manifested subsequent to discharge 
within a specified time period are statutorily presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Disabilities including encephalitis lethargica 
residuals, endocarditis (all forms of valvular heart 
disease), and myocarditis manifested to a compensable degree 
within one year following separation from service are 
presumed to have been incurred during service.  See 38 C.F.R. 
§ 3.309(a) (2005).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2005).  A 
service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c) (2005).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

In evaluating the appellant's claims, the Board has reviewed 
and considered all of the evidence in the veteran's claims 
folder.  

The veteran died in November 1996.  A death certificate in 
issued May 2004 lists the veteran's immediate cause of death 
as acute cardiac failure due to or as a consequence of 
atherosclerosis.  It was noted on the death certificate that 
the veteran died in the emergency room/outpatient area, that 
his death was due to natural causes, and that no autopsy was 
performed.  At the time of his death, the veteran was 
service-connected for disabilities including dementia with 
depression secondary to post traumatic encephalopathy (100 
percent - Diagnostic Code 9304), rosacea with rhinophyma (10 
percent - Diagnostic Code 7899-7806), loss of skull (10 
percent - Diagnostic Code 5296), and moderately disfiguring 
forehead scar (10 percent - Diagnostic Code 7800).  

The appellant is his surviving spouse.  In her December 1996 
claim, the appellant claimed that the veteran's cause of 
death was related to his military service.  In addition, the 
appellant indicated in September 2004 that the veteran had 
died in a store while visiting a relative and was pronounced 
dead at a private hospital.  

As an initial matter, the Board acknowledges the appellant's 
contentions that the immediate cause of her husband's death 
was incurred in or aggravated by his active military service, 
including the assertion that his service-connected 
disabilities were a principal or contributory cause of his 
death.  However, the record does not show that the appellant 
has the medical expertise that would render competent her 
statements as to the relationship between the veteran's 
military service and his cause of death.  These opinions 
alone cannot meet the burden imposed by 38 C.F.R. § 3.312 
with respect to the relationship between events incurred 
during service and the etiology of his fatal disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (a)(2) (2005).  

Service medical records are void of any complaint, treatment, 
or diagnosis of atherosclerosis or any cardiovascular 
condition.  An August 1983 VA hospital  discharge summary 
listed a diagnosis of major depression with psychotic 
features and listed other conditions not treated as diabetes 
mellitus, atherosclerotic heart disease, hypertension, 
congestive heart failure, and right foot drop.  A September 
1994 VA examination report listed a diagnosis of dementia 
with depression secondary to head trauma, brain concussion, 
and post-traumatic encephalopathy.  A November 1996 VA 
hospital discharge summary showed that the veteran was 
released the day before his death with diagnoses of unstable 
angina, chronic obstructive pulmonary disease, peripheral 
vascular disease, chronic atrial fibrillation, diabetes 
mellitus, bronchitis, and severe coronary artery disease.  

A September 1997 deferred RO rating decision contained a VA 
medical consultant opinion by a physician.  The physician 
stated that the "veteran had severe ASHD - 3 vessel disease, 
inoperable which most probably resulted in cardiac arrest 
(natural cause of death)".  However, in a June 1998 private 
physician opinion, it was noted that the veteran was 
suffering from unstable angina, chronic obstructive pulmonary 
disease, peripheral vascular disease, chronic atrial 
fibrillation, diabetes mellitus, bronchitis, obstructive 
disease of three coronary arteries, and permanent injury of 
the brain as a result of a severe trauma.  The physician 
stated that he did not treat the physician but noted that the 
veteran warranted continuous and strictly supervised 
treatment.  Further, he opined that all of the conditions 
listed above "contributed" to the veteran's death. 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The Board finds that Dr. Castillo's opinion has very little 
probative value.  The June 1998 statement indicated that 
Dr. Castillo did not treat the veteran, but did not indicate 
what, if any, records he had reviewed to form his opinion.  
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected medical opinions as immaterial where there was no 
indication that the physician had reviewed the claimant's 
service medical records or other relevant documents, which 
would have enabled him to form an opinion on service 
connection on an independent basis.  Further, in his June 
1998 statement, Dr. Castillo indicated that all of the 
veteran's diagnosed medical conditions, including unstable 
angina, chronic obstructive pulmonary disease, peripheral 
vascular disease, chronic atrial fibrillation, diabetes 
mellitus, bronchitis, obstructive disease of three coronary 
arteries, and permanent injury of the brain as a result of a 
severe trauma, "contributed" to his death.  This certainly 
is not the same as saying that any of the veteran's service-
connected disabilities (dementia with depression secondary to 
post traumatic encephalopathy, rosacea with rhinophyma, loss 
of skull, and moderately disfiguring forehead scar) 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death 
as necessary for entitlement to service connection for the 
veteran's cause of death under 38 C.F.R. § 3.312 (2005).  As 
noted above, it is not sufficient to show that a service-
connected disability casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
Consequently, the private medical statement is of little or 
no probative weight.  Further the September 1997 VA medical 
consultant opinion indicated that the veteran suffered from 
inoperable and severe heart disease which "most probably" 
resulted in cardiac arrest, a natural cause of death.  

In this case, a preponderance of the evidence is against 
finding that the veteran's fatal disability was incurred in 
or aggravated by his military service.  Service records do 
not show that the veteran suffered from any type of 
cardiovascular symptomatology during active service.  In 
addition, competent medical evidence of record does not 
contain a medical opinion relating the veteran's diagnosed 
heart disease to his active military service.  Further, a 
preponderance of the evidence does not show that any of the 
veteran's service-connected disabilities were a principal or 
contributory cause of his death.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the appellant's claim for 
entitlement to service connection for the veteran's cause of 
death must be denied.  

II.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318

In 2001, the U.S. Court of Appeals for the Federal Circuit 
ordered a stay on the adjudication of claims for Dependency 
and Indemnity Compensation (DIC) benefits under 38 U.S.C. § 
1318.  See National Organization of Veterans' Advocates, Inc. 
v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001).  The Court has revised the stay of such claims 
directing VA to process all DIC claims, including 
"hypothetical entitlement" claims under 38 U.S.C. § 1318, 
except for claims to reopen on grounds of new and material 
evidence.  See National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003).  Under the Court's Order, the Board can now 
review of the appellant's claim.

As an initial matter, to be entitled to DIC benefits, a 
surviving spouse must have been married to the veteran for at 
least one year immediately preceding the date of the 
veteran's death or for any period of time if a child was born 
of the marriage, or was born to them before the marriage.  
See 38 C.F.R. § 3.22 (1999 & 2005); 38 C.F.R. § 3.54(c) 
(1999).  In this case, the appellant was married to the 
veteran from 1964 until 1987 as well as from September 1996 
until his death in November 1996.  In addition, children were 
born of the marriage in 1973 as well as 1978.  Therefore, the 
appellant is considered to be the veteran's surviving spouse 
for eligibility to DIC benefits.  

At the time when the appellant filed her claim in 1996, DIC 
benefits were paid to a deceased veteran's surviving spouse 
in the same manner as if the veteran's death was service 
connected when the veteran was in receipt of or for any 
reason was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service-
connected disability that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death.  See 
38 U.S.C.A. § 1318 (West 1991).

In November 1999, the Veterans Millennium Health Care and 
Benefits Act was enacted.  It amended 38 U.S.C. § 1318(b) to 
provide that DIC benefits shall be paid to a deceased 
veteran's surviving spouse if the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death.  
See Pub. L. No. 106-117 (Nov. 30, 1999); 38 U.S.C.A. § 
1318(b) (West 2002).

The VA regulations that implement 38 U.S.C. § 1318 are at 
38 C.F.R. § 3.22.  Benefits are available when the veteran's 
death is not service connected and the veteran was in receipt 
of or for any reason (including receipt of military retired 
or retirement pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation at the time of death for service-connected 
disablement that was continuously rated totally disabling by 
a schedular or unemployability rating for a period of 10 or 
more years immediately preceding death.  See 38 C.F.R. § 3.22 
(1999).

An interpretive rule amending 38 C.F.R. § 3.22 was published 
in January 2000.  See 65 Fed. Reg. 3,388 (2000).  A 
regulatory amendment implementing the change made by the 
Veterans Millennium Health Care And Benefits Act was 
published at 65 Fed. Reg. 43699 (July 14, 2000).

Currently under 38 U.S.C.A. § 1318, the payment of benefits 
is granted to the surviving spouse of a deceased veteran who, 
at the time of his death, was in receipt of or entitled to 
receive compensation for a service-connected disability rated 
totally disabling if:  (1) the disability was continuously 
rated totally disabling for a period of ten years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318(b) (West 2002).

During the pendency of the appellant's claim, 38 U.S.C. § 
1318 and 38 C.F.R. § 3.22 were both amended.  See Pub. L. No. 
106-117 (Nov. 30, 1999); 65 Fed. Reg. 3,388 (2000); 65 Fed. 
Reg. 43,699 (2000).  As the appellant filed her claim in 
1996, she is entitled to have her claim considered under both 
the original and revised provisions of the statute and 
regulation.  While the appellant was advised of 38 C.F.R. 
§ 3.22 in the December 2004 SSOC (supplemental statement of 
the case), she was not provided with a revised version of 
38 U.S.C.A. § 1318.  For the reasons discussed below, the 
Board finds that the appellant is not prejudiced by the 
Board's consideration of the amended statute and regulation.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby).

In this case, the veteran died in 1996 and the appellant 
initiated her claim during that same year.  The provisions of 
the Veterans Millennium Health Care And Benefits Act related 
to entitlement to DIC benefits for former prisoners of war 
rated as totally disabled for one year prior to death are not 
applicable to the appellant's claim because his death was 
prior to September 30, 1999 and also because he had not been 
a prisoner of war.  See Pub. L. No. 106-117 (Nov. 30, 1999), 
38 U.S.C.A. § 1318(b) (West 2002); 65 Fed. Reg. 43,699 
(2000).  Further, the revisions made by the January 2000 
interpretive rule amending 38 C.F.R. § 3.22 are not 
substantive in nature.  Rather they merely restate VA's 
position that 38 U.S.C. § 1318 does not authorize, and has 
never authorized, any "hypothetical entitlement" to 
compensation.  Prior to January 2000, there had been a 
concept explored in case law that 38 U.S.C. § 1318 authorized 
a "hypothetical entitlement" to compensation and thus to DIC.  
See Marso v. West, 13 Vet. App. 260 (1999).  However, the 
regulations that were published and became effective January 
21, 2000, specified that 38 U.S.C. § 1318 does not authorize, 
and has never authorized, any "hypothetical entitlement" to 
compensation.  See 65 Fed. Reg. 3,388 (January 21, 2000).  
Since the provisions of the Veterans Millennium Health Care 
And Benefits Act related to former prisoners of war are not 
applicable to the appellant's claim, the interpretive changes 
to 38 C.F.R. § 3.22 are not substantive in nature, and 38 
U.S.C. § 1318 has never authorized hypothetical entitlement 
to DIC benefits, there is no need to remand this case to the 
RO for consideration of the change in law or regulations.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).

The provisions of 38 C.F.R. § 3.22 in effect at the time the 
appellant initiated her claim provided that entitlement to 
DIC benefits may be established if the veteran was for any 
reason not in receipt of but entitled to receive compensation 
at the time of death for service connected disability rated 
as totally disabling for a period of at least 10 years 
immediately prior to death.  As noted above, 38 U.S.C. § 1318 
does not authorize, and has never authorized, any 
"hypothetical entitlement" to compensation.  Therefore, 
"hypothetical entitlement" need not be considered.  The 
revised regulations also provide that entitlement to DIC 
benefits may be established if the veteran was receiving or 
was entitled to receive compensation for service-connected 
disablement that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  The revised regulation specifically enumerates those 
instances where the veteran would be entitled to receive 
compensation but was not in receipt of such compensation.  
See 38 C.F.R. § 3.22(b) (2005).  None of those instances are 
applicable to this case.  Since "hypothetical entitlement" is 
not authorized under 38 U.S.C. § 1318, neither version of 38 
C.F.R. § 3.22 is more advantageous to the appellant.  See 38 
C.F.R. § 3.22 (1999); 38 C.F.R. § 3.22 (2005); 65 Fed. Reg. 
3,388 (January 21, 2000).


Entitlement to 38 U.S.C. § 1318 benefits can be established: 
(1) by meeting the statutory duration requirements for a 
total disability rating; or (2) by showing that such 
requirements would have been met but for clear and 
unmistakable error in a previous rating decision.  See 
National Organization of Veterans' Advocates Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).

Evidence of record indicates that the veteran served 
honorably until discharge from active service in November 
1946 and was never a prisoner of war.  In an August 1995 
rating decision, the RO granted entitlement to an increased 
evaluation for the veteran's service-connected disability of 
dementia with depression secondary to post-traumatic 
encephalopathy and assigned a 100 percent disability rating, 
effective from July 29, 1993.  The veteran died on November 
[redacted], 1996.  At the time of the veteran's death, he was 
evaluated as 100 percent disabled as a result of his service-
connected disability of dementia with depression secondary to 
post-traumatic encephalopathy.  This evaluation had been 
effective for less than ten years and had become effective 47 
years after his discharge from service.  Therefore, the 
veteran did not have a total disability rating for a period 
of at least 10 years prior to his death.

Based upon the evidence of record discussed above, the 
appellant does not meet the basic eligibility requirements 
for entitlement to DIC benefits under the provisions of 38 
U.S.C. § 1318.  Consequently, the claim must be denied on 
this basis.  See 38 U.S.C.A. § 1318 (West 1991 & 2002); 38 
C.F.R. § 3.22 (1999 & 2005); 65 Fed. Reg. 3,388 (2000); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  

The record also does not indicate that the appellant has 
specifically alleged that there was clear and unmistakable 
error in any prior final rating decisions.  As the appellant 
has not raised the issue of clear and unmistakable error in a 
prior final decision, no further action or consideration is 
warranted.  See National Organization of Veterans' Advocates 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003).

III.  VCAA  

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the appellant on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

In the present case, a substantially complete application for 
the appellant's claims was received in December 1996.  
Thereafter, in a rating decision dated in September 1997, the 
appellant's claims were denied.  After that rating action was 
promulgated, VA provided notice to the appellant.  In 
September 2001 and March 2004 letters from the RO, the 
appellant was notified regarding what information and 
evidence is needed to substantiate his claims, what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claims.

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in the September 
2001 and March 2004 letters was not given prior to the first 
AOJ adjudication of the claims, the notice was provided by 
VA, and the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Further, after the notice was provided, the case 
was readjudicated in a December 2004 Supplemental Statement 
of the Case (SSOC).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).     

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in September 2001 
and March 2004, complied with these requirements.    

Additionally, the Board notes that in the March 2004 letter, 
the appellant was properly notified of her statutory rights.  
That is, even though the March 2004 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist the appellant, the veteran's 
available service medical records, VA medical records, and 
private treatment records have been obtained and associated 
with the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this case, the RO obtained a VA medical 
opinion as well as considered a private physician medical 
opinion submitted by the appellant.   

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further, VA's efforts 
have complied with the instructions contained in Remand from 
the Board dated in August 2003.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not affect 
the merits of the claims or her substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the appellant would substantiate 
her claims.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied. 


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


